RESOLUCIÓN
Mediante una Resolución emitida el 2 de septiembre de 2004, este Tribunal constituyó la Comisión para el Estudio y Evaluación de la Función Notarial en Puerto Rico (Comi-sión Notarial), adscrita al Secretariado de la Conferencia Judicial y Notarial de Puerto Rico (Secretariado). In re Comité Estudio y Eval. Not. II, 162 DPR 784 (2004). La Co-misión Notarial se creó “con el propósito de recomendar cualesquiera cambios que se entiendan necesarios a la le-gislación y reglamentación, en específico, la Ley Notarial y su Reglamento y a otras leyes relacionadas”. íd.
A la Comisión Notarial se le encomendó, además, “rea-lizar una investigación exhaustiva sobre cómo varían las prácticas notariales en las distintas regiones y rendir un informe que integre hallazgos y recomendaciones para ha-cer efectivos los propósitos de la presentación eficiente de los servicios notariales y el poder inherente de este Tribunal para regular el notariado”. In re Comité Estudio y Eval. Not. II, supra, págs. 784-785.
En cumplimiento con su encomienda, en agosto de 2010, la Comisión Notarial rindió el Informe de la Comisión para el Estudio y Evaluación de la Fundación Notarial en Puerto Rico (Informe de la Comisión Notarial o Informe de 2010).
La primera parte del Informe de 2010 se centró en una investigación sobre el notariado puertorriqueño y su prác-tica profesional. En su segunda parte se presentaron reco-mendaciones de enmiendas a la Ley Notarial de Puerto Rico y al Reglamento Notarial de Puerto Rico. Asimismo, *2se propusieron cambios relacionados a la formación acadé-mica de los y las aspirantes al ejercicio de la notaría, la admisión a la práctica notarial y el desarrollo profesional del notariado. En la tercera parte se discutieron temas vin-culados a la ética notarial, los asuntos no contenciosos ante notario o notaria, la mecanización de las operaciones de la Oficina de Inspección de Notarías y los principios funda-mentales del notariado latino, aplicados en la práctica notarial de Puerto Rico.
En atención a la profundidad de la evaluación realizada y a la relevancia del Informe de la Comisión Notarial, me-diante Resolución emitida el 10 de septiembre de 2015, con-vocamos a los y las miembros de la Conferencia Notarial a la Segunda Sesión Ordinaria de la Conferencia Notarial de Puerto Rico (Conferencia Notarial). In re Conferencia Notarial I, 193 DPR 696 (2015). En esta convocatoria ordenamos que “ [1] as labores de la Conferencia Notarial se enmarcarán en la presentación y discusión del informe rendido por la Comisión [Notarial]”. íd.
Puntualizamos, además, que se evaluarían las recomen-daciones ante nuestra consideración tras la aprobación de las Reglas para la Implantación de la Ley de Asuntos No Contenciosos Ante Notario. In re Conferencia Notarial I, supra, pág. 696. También se dispuso que el “Secretariado de la Conferencia Judicial y Notarial, la Oficina de Inspección de Notarías, la Oficina de Administración de los Tribunales y el Tribunal Supremo estudiarán y analizarán luego de la Con-ferencia los comentarios y las sugerencias que se presenten durante esta”. In re Conferencia Notarial II, 193 DPR 917, 919 (2015).
En conformidad con lo dispuesto por este Tribunal, la Conferencia Notarial se celebró el 23 de octubre de 2015 en el Centro de Recepciones del Gobierno de Puerto Rico, con la colaboración y diligencia del Secretariado. In re Conferencia Notarial II, supra.
*3En concordancia con el calendario y finalizada la presen-tación del Informe de la Comisión Notarial, la audiencia se dividió en diecisiete talleres grupales compuestos por un máximo de diez personas. El Secretariado se encuentra en la última etapa de la compilación de los comentarios y las sugerencias recibidas en estos talleres grupales. Con esta información recopilada, el Secretariado redactará un in-forme que, en un periodo de treinta días, remitirá para el oportuno estudio de la Oficina de Inspección de Notarías, la Junta Examinadora de Aspirantes al Ejercicio de la Aboga-cía y la Notaría, el Programa de Educación Jurídica Continua y la Oficina de Administración de los Tribunales. Estos componentes deberán enviar sus comentarios y recomenda-ciones al Secretariado en un plazo no mayor de treinta días.
El Secretariado presentará a este Tribunal un informe final de la Conferencia Notarial, para lo que se le concede un término de dos meses contados a partir de haber reci-bido los comentarios de los componentes mencionados. En su comparecencia, el Secretariado certificará que ha remi-tido copia de su informe a los y las miembros de la Comi-sión Notarial.
Con el plan de trabajo trazado, y en aras de que se ac-tualicen las recomendaciones contenidas en el Informe de 2010, se reconstituye la Comisión Notarial, que se compon-drá de las y los miembros siguientes:
1. Ledo. Dennis D. Martínez Colón, presidente
2. Hon. Carmen E. Ávila Vargas
3. Leda. Belén Guerrero Calderón
4. Leda. Carmen Hilda Carlos Cabrera
5. Ledo. Israel Pacheco Acevedo
6. Ledo. Héctor L. Torres Vilá
7. Ledo. Luis Mojica Sandoz
8. Leda. Helga L. Pérez Ríos
*49. Ledo. José M. Biaggi Junquera
10. Ledo. Arsenio Comas Rodón
11. Leda. Edeli M. Placeres Miranda
12. Leda. Rosibel Carrasquillo Colón
13. Ledo. Pedro Ortiz Bey
14. Ledo. Ricardo J. Ramos González
La Comisión Notarial contará con el apoyo jurídico y técnico del Secretariado para cumplir con esta encomienda en un plazo de seis meses, contados a partir de la fecha de presentación del informe de la Conferencia Notarial. Se le exhorta al Presidente de la Comisión Notarial a conformar un equipo de trabajo compuesto por un número determi-nado de sus miembros, con el propósito de actualizar aque-llas propuestas contenidas en el Informe de 2010, que pue-dan ser objeto de consideración por este Tribunal para adoptar cambios al ordenamiento notarial. Esta actualiza-ción deberá descansar en los comentarios y las recomenda-ciones que smjan del informe de la Conferencia Notarial presentado por el Secretariado.
A base de su estudio y evaluación independiente, la Co-misión Notarial podrá incluir otras recomendaciones que tenga a bien realizar para elevar el estándar de calidad, transparencia, eficiencia y probidad moral de quienes ejer-cen la función notarial en Puerto Rico.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo